Case 3:18-cv-01812-SB Document1 Filed 10/12/18 Page 1 of 7

Gordon T. Carey, Jr., OSB No. 771331

Nicholas J. Neidzwski, OSB No. 172584
ANDERSON CAREY WILLIAMS & NEIDZWSKI
1501 Eldridge Ave.

Bellingham, WA 98225

Phone: 360.671.6711

Fax: 360.647.2943

E-mail: gordon@gordoncarey.com

nick@boatlaw.com

Attorneys for Plaintiff

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF OREGON
PORTLAND DIVISION

MOANA LORI DAVIS, an individual, Case No.

Plaintiff, COMPLAINT FOR PERSONAL

INJURY
IN ADMIRALTY
Damages: $1,250,000.00

Vv.

LAURENCE STONE, an individual;
WILLAMETTE JETBOAT
EXCURSIONS, LLC, an Oregon
company,

Defendants.

 

 

Plaintiff MOANA LORI DAVIS (“Davis”), by and through the undersigned

counsel, alleges as follows:

Page 1 -COMPLAINT FOR PERSONAL INJURY
Case 3:18-cv-01812-SB Document1 Filed 10/12/18 Page 2 of 7

FIRST CLAIM FOR RELIEF: NEGLIGENCE
Against Defendants Stone and WJE

1. This action is brought under admiralty and maritime law. Jurisdiction is
conferred in admiralty upon this Court pursuant to 28 U.S.C. § 1333.

2. At all material times hereto, plaintiff Moana Lorrie Davis (“Davis”) is an
individual residing in Tigard, Washington County, Oregon.

3. At all material times hereto, defendant Laurence Stone (“Stone”) is an
individual residing in Portland, Multnomah County, Oregon.

4, At all material times hereto, defendant Willamette Jetboat Excursions, LLC
(“WJE”), is an Oregon limited liability company with its principal place of
business in Portland, Multnomah County, Oregon, conducting regular, sustained
business activity in Multnomah County, Oregon.

5. At all material times hereto, defendant Stone owned, manned, operated,
maintained, and controlled a recreational vessel (the “VESSEL”) upon the
Willamette River. Plaintiff will amend this complaint with the name of the
VESSEL after it is discovered.

6. At all material times hereto, defendant WJE was in the business of owning
and operating vessels upon the Willamette River. Specifically, defendant owned
and operated a fleet of jetboats upon which it provided sightseeing tours to

members of the public for payment, and employed crews.

Page 2 COMPLAINT FOR PERSONAL INJURY
Case 3:18-cv-01812-SB Document1 Filed 10/12/18 Page 3 of 7

7. Qnor about August 2, 2017, plaintiff Davis was a passenger on the VESSEL

on the Willamette River. While underway on the Willamette River, as a result of

the negligence of defendants as specified below, plaintiff Davis sustained personal

injuries described below.

8. At the time and place in question, defendant Stone was negligent in one or

more of the following particulars:

a.

g.

Causing, allowing, and permitting the VESSEL to be operated
too close in proximity to a WJE jetboat;

Causing, allowing, and permitting the VESSEL to be operated
at a dangerous speed across the wake of a WJE jetboat;
Causing, allowing, and permitting the VESSEL to be operated
at a greater rate of speed than was reasonable and/or in
violation of ORS 830.315(2);

Causing, allowing, and permitting the VESSEL to be operated
in a way which was likely to cause injury to passengers;
Failing to keep a proper lookout in violation of ORS 830.335;
Causing, allowing, and permitting the VESSEL to be operated
without proper control, including how the VESSEL was
operated and maneuvered over the wake of a WJE jetboat;

Causing, allowing, and permitting the VESSEL to be operated

Page 3 -COMPLAINT FOR PERSONAL INJURY
Case 3:18-cv-01812-SB Document1 Filed 10/12/18 Page 4 of 7

unsafely in violation of ORS 830.305;

Failing to warn passengers of the impending rough passage
over another vessel’s wake;

Failing to maneuver the VESSEL in a manner to safely cross
the wake of a WJE jetboat;

Failing to provide adequately trained and competent officers
and/or crew; and

In providing a vessel without adequate padding to protect

passengers.

9. At the time and place in question, defendant WJE was negligent in one or

more of the following particulars:

a.

d.

Causing, allowing, and permitting its jetboat to be operated in
too close proximity to the VESSEL;

Causing, allowing, and permitting its jetboat to be operated at a
greater rate of speed than was reasonable and/or in violation of
ORS 830.315(2);

Causing, allowing, and permitting its jetboat to create large
wakes in unsafe areas, including while in close proximity to the
VESSEL;

Causing, allowing, and permitting its jetboat to be operated in a

Page 4 -COMPLAINT FOR PERSONAL INJURY

 
Case 3:18-cv-01812-SB Document1 Filed 10/12/18 Page 5 of 7

way which was likely to cause injury;
e. Failing to warn the VESSEL of its speed, movement, and wake;
f. Failing to keep a proper lookout in violation of ORS 830.335;
g. Causing, allowing, and permitting its jetboat to be operated
without proper control;
h. Causing, allowing, and permitting its jetboat to be operated
unsafely in violation of ORS 830.305; and
1. Causing, allowing, and permitting its jetboat to perform
maneuvers under unsafe conditions.
10. Asa result of the negligence of defendants, plaintiff Davis was caused pain
and suffering, a tearing, twisting, wrenching, contusing and breaking of the
muscles, tendons, ligaments, cartilage, discs, bones, nerves and soft tissue of the
spine and back, thoracic, lumbar and sacral, strain and sprain, dysfunction and
compression, fractures and crush injury to the spine, all of which injuries have
caused compression fracture of the vertebra at L1, an annular tear at L4-LS,
protrusions of discs at other levels, eye vision issues, head injuries, and elevated
blood pressure, and the consequences thereof are permanent and have required
plaintiff Davis to undergo medical care and treatment, and will cause her to require
further medical treatment, and have and will cause plaintiff Davis damages for
non-economic losses in an amount exceeding $750,000. Plaintiff prays for leave to

Page 5 ~COMPLAINT FOR PERSONAL INJURY

 
Case 3:18-cv-01812-SB Document1 Filed 10/12/18 Page 6 of 7

amend at the time of trial to conform to the proof.

11. As aresult of her injuries, plaintiff has not been able to work or pursue
gainful employment during periods of time, and has and will suffer economic
losses in the amount of $200,000 for lost wages. Plaintiff Davis has and will also
suffer additional economic losses for medical treatment in an amount exceeding
$300,000. Plaintiff prays for leave to amend at trial to conform to the proof.

SECOND CLAIM FOR RELIEF: RECKLESS CONDUCT
Against WJE

12. Plaintiff realleges and incorporates by reference the allegations of paragraphs
1-11 above.

13. WJE recklessly performed and/or operated, on a regular basis, maneuvers or
at speeds for which its jetboat was not suited, the crew not trained or competent to
perform, and other vessels were unprepared as alleged above, and continued to do
so after individuals had been injured and/or property or boats were damaged on at
least eleven (11) other occasions.

14. WJE knew or should have known that it was substantially likely that
individuals would continue to suffer injury if WJE continued to operate its jetboats
as referenced above. Therefore, WJE’s conduct and acts amount to a particularly
aggravated disregard of the rights of plaintiff and society. WJE should be assessed

punitive damages. Following discovery, plaintiff will seek leave of the court to

Page 6 -COMPLAINT FOR PERSONAL INJURY
Case 3:18-cv-01812-SB Document1 Filed 10/12/18 Page 7 of 7

amend the complaint to seek punitive damages against WJE in an amount of not
less than $1,000,000.
WHEREFORE, plaintiff Davis prays for judgment against Defendants Stone

and WJE as follows:

A. General damages in the amount of at least $750,000;

B. Economic damages in the amount of at least $500,000;

C. Plaintiffs costs and disbursements incurred herein;

D. Prejudgment and post-judgment interest according to general

maritime law.

DATED this 12th day of October, 2018.

ANDERSON CAREY WILLIAMS & NEIDZWSKI

/s/Gordon T. Carey, Jr.
Gordon T. Carey, Jr., OSB No. 771331

Nicholas J. Neidzwski, OSB No. 172584
1501 Eldridge Ave.

Bellingham, WA 98225
Phone: 360.671.6711

 

 

Fax: 360.647.2943

E-mail: gordon@gordoncarey.com
nick@boatlaw.com

Attorneys for Plaintiff

Page 7 -COMPLAINT FOR PERSONAL INJURY
